Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on September 24, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to Independent claim 7 recites “association controller circuitry”, “matrix generator circuitry”, and “commercial solver circuitry” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.




Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generate a tree structure association for a total audience size that accessed a plurality of media items…, generate a matrix, selecting a sum of probabilities value corresponding to the tree structure association…, storing the sum of probability value…, and estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node, which is a method of organizing human activity (commercial legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: generate a tree structure association for a total audience size that accessed a plurality of media items…, generate a matrix, selecting a sum of probabilities value corresponding to the tree structure association…, storing the sum of probability value…, and estimate a deduplicated audience size of the total audience size using the matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does “Mental Processes” grouping of abstract ideas. In addition the claim recites the following limitations of: generate a matrix, selecting a sum of probabilities value corresponding to the tree structure association…; and estimate a deduplicated audience size of the total audience size using the matrix, which is a method of mathematical calculations, then it falls within “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor implements association controller, matrix generator, commercial solver (see para [00123], “the processor implements the example interface(s) 400, the example association controller 402, the example probability manager 404, the example matrix generator 406, the example commercial solver(s) 408, the example local memory 410, and/or, more generally, the example audience size determiner 120 of FIG. 4), and using the processor to perform generating, selecting, storing, and estimating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating, selecting, storing, and estimating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size; estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node”, which are recited at a high level of generality (i.e., as a general means of collecting and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 

           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 8 and paras [00122-00125] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size; estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Calculating data is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that a “a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size” is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size; estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node” do not providing any improvements to the computer functionality, improvements to the network/network the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size; estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a first node representative of a first media item accessed by first audience members of the total audience size and a second node representative of a second media item accessed by second audience members of the total audience size; estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node ”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the graphical user interface, they just merely used as general means for collecting, transmitting, and calculating data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites a first node includes a first index value…; Claim 3 recites the third index value of the element equals the forth index value…; Claim 4 recites a union node representative of a union of the first node and the second node…; Claim 5 recites the third index value of the element equals the first index value….; Claim 6 recites determine Lagrange multipliers suing the matrix; Claim 7 recites using the Lagrange multipliers to solve a maximum entropy problem to estimate the deduplicated audience size (Mathematical Concepts, Mathematical calculations). Therefore, the dependent 
          Regarding independent claims 8 and 15 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to a medium, independent claim 15 directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
7.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “generating a matrix by: selecting a sum of probabilities value corresponding to the tree structure association, the sum of probabilities value representative of a probability of the first audience members accessing the first media item; and determining a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node.”


          
                                         Response to Arguments/Amendment
8.      Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2020 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
              Step 2A – Prong 1: In response to the Applicant’s arguments regarding to “mental processes”, the Examiner submits that the Specification described “”commercial solver” in para [0094] as “the example commercial solver(s) 408 of FIG. 4 may be implemented using optimization software packet(s) that solve(s) one or more system(s) of equations using the tagged margin and/or union total audience sizes stored in the example local memory 410 to estimate the total deduplicated audience sizes for margin and/or union total audience sizes. For example, the commercial solver(s) 408 may be a CPLEX optimizer, a GNU linear programming kit (GLPK), a Gurobi Optimizer, a solving constraint integer program, and/or any type of mixed integer programming optimizer” thus  generate a tree structure association for a total audience size that accessed a plurality of media items…, generate a matrix, selecting a sum of probabilities value corresponding to the tree structure association…, storing the sum of probability value…, and estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
             Step 2A – Prong 2: In response to the Applicant’s arguments the Examiner submits that the claimed invention is not integrated into a practical application. In particular, the claims recite the additional elements of a processor implements association controller, matrix generator, commercial solver (see para [00123], “the processor implements the example interface(s) 400, the example association controller 402, the example probability manager 404, the example matrix generator 406, the example commercial solver(s) 408, the example local memory 410, and/or, more generally, the example audience size determiner 120 of FIG. 4), and using the processor to perform generating, selecting, storing, and estimating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating, selecting, storing, and estimating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
           Step 2B: in response to the Applicant’s arguments the Examiner submits that the additional limitations “estimate a deduplicated audience size of the total audience size using the matrix without solving a partial derivative equation for the first noted or second node” which do not providing any improvements to the computer functionality, they are just merely calculating data, they do not amount to an inventive concept. Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             Accordingly, the 101 rejection is maintained.

                     
               
Conclusion
9.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.         Claims 1-20 are rejected.
11.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Yu et al. (US 2018/0324489) discloses an online system receives a video-presentation request from a third party system. The video-presentation request comprises a video and a target audience specification for the video.
            Zhu et al. (US 2018/0324476) disclose an online system presents a video from a third party system based on a video view value generate by the online system.
            Kucera (US 2018/0114139) discloses request for web content is received from a user device communicatively coupled to the processing device via the network.

           Perez et al. (US 9,092,797) disclose analyze and adjust demographic information of audience members.

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        
December 28, 2021